EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes to the drawings have been approved by the examiner.  Specifically, the enclosed drawing changes have been approved by the examiner.  In order to avoid abandonment of the application, applicant must make these above approved drawing changes.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a hybrid cable comprising: an outermost sheath; an inner aluminum foil adjacent to and coaxial with the outermost sheath, the inner aluminum foil defining a hollow channel, the hollow channel having a proximal end and a distal end; a plurality of cable lines that extend within the hollow channel; and a filler configured to fill a space within the hollow channel, wherein, the plurality of cable lines comprises: at least four optical fiber lines each connected to an optical connector, at least one aux cable; at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 4, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that  “… Richards and Han do not disclose "at least one cable line for transmitting IR control signals and is having an outer aluminum foil shield". Richards and Han alone or in combination fail to disclose every limitation of the amended claim 1. Therefore, Richards and Han fail to render the amended claim 1 as obvious. Accordingly, the Applicant respectfully requests the Examiner to reconsider the rejections” and “…Chen does not disclose the "at least four second optical connectors configured to removably connect with the at least four first optical connectors for transmitting the light signals onto the at least four optical fiber 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 18, 2021